Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Koch et al. (U.S. Publication No. 2011/0153117 A1) hereinafter Koch.

Regarding claim 18, Koch discloses a method comprising: 
determining that a manually controlled vehicle is not permitted to travel in a manned operative state within a defined zone [see Paragraph 0069 - discusses that when a vehicle (can be manually operated) is operating within a threshold distance of a boundary of a blast zone (defined zone), the vehicle can be disabled when attempting to enter the blast zone (approach)];
 responsive to the determining, switching the vehicle from the manned operative state to an unmanned operative state [see Paragraph 0070 - discusses that a vehicle will be switched to autonomous mode when operating within the defined zone]; and 
autonomously or remotely controlling movement of the vehicle in the unmanned operative state during travel of the vehicle inside the defined zone [see Paragraph 0070 - discusses that during autonomous mode inside the zone, the vehicle is relocated outside of the zone].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster et al. (U.S. Publication No. 2017/0357259 A1) hereinafter Foster.

Regarding claim 1, Koch discloses a method comprising: 
determining that a vehicle moving in a manned operative state is approaching a defined zone, the vehicle controlled based at least in part on manual input received from an operator onboard the vehicle while in the manned operative state [see Paragraph 0069 - discusses that when a vehicle (can be manually operated) is operating within a threshold distance of a boundary of a blast zone (defined zone), the vehicle can be disabled when attempting to enter the blast zone (approach)]; 
responsive to the vehicle approaching or entering the defined zone, switching the vehicle from the manned operative state to an unmanned operative state [see Paragraph 0070 - discusses that a vehicle will be switched to autonomous mode when operating within the defined zone]; and 
controlling movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone, the vehicle autonomously controlled or remotely controlled while in the unmanned operative state [see Paragraph 0070 - discusses that during autonomous mode inside the zone, the vehicle is relocated outside of the zone].
However, Koch fails to disclose responsive to the operator disembarking from the vehicle, switching the vehicle from the manned operative state to an unmanned operative state.

Foster discloses responsive to the operator disembarking from a vehicle, switching the vehicle from a manned operative state to an unmanned operative state [see Paragraph 0039 - discusses that when an operator exits a vehicle, then the vehicle operates in an unmanned mode].
Foster suggests that vehicle communication latency between a vehicle controller and subsystems can degrade due to atmospheric conditions, also an operator exiting the vehicle (to operate from a base station) can improve the latency for the vehicle communication (when resuming operation) [see Paragraphs 0038-0039].
Koch suggests that a manned machine can be prevented from operating due to risk to damage from an operator within a blast zone [see Paragraph 0069].

Koch to include an operator disembarking from a vehicle and switching the vehicle from the manned operative state to an unmanned operative state as taught by Foster in order to improve latency between a vehicle controller and subsystems [Foster, see Paragraphs 0038-0039] and prevent damage to an operator [Koch, see Paragraph 0069].

Regarding claim 3, Koch and Foster disclose the invention with respect to claim 1. Koch further discloses receiving sensor data from one or more sensors, the sensor data indicative of one or more characteristics inside the defined zone, the movement of the vehicle controlled in the unmanned operative state using the sensor data [see Paragraphs 0063-0065 - discusses that a processor can receive data from a vehicle, the information related to explosive material and blast radius of the explosive material, the processor sets the designated zones where the machines are tailored to operate in autonomous mode (see Paragraph 0070)].

Regarding claim 4, Koch and Foster disclose the invention with respect to claim 3. Koch further discloses monitoring a location of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraph 0077 - discusses that the processor monitors the location of the vehicles within the job site (where designated zone/blast zones are), see Paragraph 0078 - discusses that controlled movement of the vehicle is based on location of the vehicle relative to the location of the boundary (of the designated zone), and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Koch and Foster disclose the invention with respect to claim 3. Koch further discloses determining a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraph 0066 - discusses that the processor can have the blast event zone modified, see Paragraph 0069 - discusses that the vehicle can be monitored when operating within the blast event zone, see Paragraph 0070 - discusses the manual vehicle can be disabled in the blast zone during the occurrence of the blast event, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Regarding claim 6, Koch and Foster disclose the invention with respect to claim 5. Koch further discloses automatically changing the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraph 0070 - discusses that the manual vehicle can be disabled in the blast zone during the occurrence of the blast event and be autonomously relocated outside the zone, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Regarding claim 12, Koch discloses a system comprising: 
one or more processors configured to [see Paragraph 0073– discusses a processor 141 monitors the vehicles] determine that a vehicle moving in a manned operative state is approaching a defined zone, the vehicle controlled based at least in part on manual input received from an operator onboard the vehicle while in the manned operative state [see Paragraph 0069 - discusses that when a vehicle (can be manually operated) is operating within a threshold distance of a boundary of a blast zone (defined zone), the vehicle can be disabled when attempting to enter the blast zone (approach)], 
see Paragraph 0070 – discusses that the processor sets zones which determine the operation of the vehicle (autonomous or manual)] configured to switch the vehicle from the manned operative state to an unmanned operative state responsive to the vehicle approaching or entering the defined zone [see Paragraph 0070 - discusses that a vehicle will be switched to autonomous mode when operating within the defined zone], 
the one or more processors [see Paragraph 0074 – discusses a processor can control movement of the vehicles] also configured to control movement of the vehicle in the manned operative state of the vehicle during travel of the vehicle inside the defined zone, the one or more processors configured to autonomously or remotely control the vehicle while the vehicle is in the unmanned operative state [see Paragraph 0070 - discusses that during autonomous mode inside the zone, the vehicle is relocated outside of the zone].
However, Koch fails to disclose responsive to the operator disembarking from the vehicle, switching the vehicle from the manned operative state to an unmanned operative state.

Foster discloses responsive to the operator disembarking from a vehicle, switching the vehicle from a manned operative state to an unmanned operative state [see Paragraph 0039 - discusses that when an operator exits a vehicle, then the vehicle operates in an unmanned mode].
Foster suggests that vehicle communication latency between a vehicle controller and subsystems can degrade due to atmospheric conditions, also an operator exiting the vehicle (to operate from a base station) can improve the latency for the vehicle communication (when resuming operation) [see Paragraphs 0038-0039].
Koch suggests that a manned machine can be prevented from operating due to risk to damage from an operator within a blast zone [see Paragraph 0069].

Koch to include an operator disembarking from a vehicle and switching the vehicle from the manned operative state to an unmanned operative state as taught by Foster in order to improve latency between a vehicle controller and subsystems [Foster, see Paragraphs 0038-0039] and prevent damage to an operator [Koch, see Paragraph 0069].

Regarding claim 14, Koch and Foster disclose the invention with respect to claim 12. Koch further discloses wherein the one or more processors are configured to receive sensor data from one or more sensors, the sensor data indicative of one or more characteristics inside the defined zone, the movement of the vehicle controlled in the unmanned operative state using the sensor data [see Paragraphs 0063-0065 - discusses that a processor can receive data from a vehicle, the information related to explosive material and blast radius of the explosive material, the processor sets the designated zones where the machines are tailored to operate in autonomous mode (see Paragraph 0070)].

Regarding claim 15, Koch and Foster disclose the invention with respect to claim 14. Koch further discloses wherein the one or more processors are configured to monitor a location of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraph 0077 - discusses that the processor monitors the location of the vehicles within the job site (where designated zone/blast zones are), see Paragraph 0078 - discusses that controlled movement of the vehicle is based on location of the vehicle relative to the location of the boundary (of the designated zone), and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Koch and Foster disclose the invention with respect to claim 14. Koch further discloses wherein the one or more processors are configured to determine a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraph 0066 - discusses that the processor can have the blast event zone modified, see Paragraph 0069 - discusses that the vehicle can be monitored when operating within the blast event zone, see Paragraph 0070 - discusses the manual vehicle can be disabled in the blast zone during the occurrence of the blast event, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Regarding claim 17, Koch and Foster disclose the invention with respect to claim 6. Koch further discloses wherein the one or more processors are configured to automatically changing the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraph 0070 - discusses that the manual vehicle can be disabled in the blast zone during the occurrence of the blast event and be autonomously relocated outside the zone, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster further in view of Frazzoli et al. (U.S. Publication No. 2019/0064801 A1) hereinafter Frazzoli.

Regarding claim 2, Koch and Foster disclose the invention with respect to claim 1. 
Koch further discloses the vehicle exiting the defined zone [see Paragraph 0070 – discusses the vehicle can be relocated outside of the blast zone].

However, the combination of Koch and Foster fails to disclose responsive to the vehicle exiting the defined zone, switching the vehicle from the unmanned operative state to the manned operative state, the vehicle controlled based at least in part on manual input received from the operator or another operator that boarded the vehicle subsequent to the vehicle exiting the defined zone.
Frazzoli discloses responsive to a vehicle exiting the defined zone, switching the vehicle from a unmanned operative state to a manned operative state, the vehicle controlled based at least in part on manual input received from an operator or another operator that boarded the vehicle subsequent to the vehicle exiting the defined zone [see Paragraphs 0026-0028 - discusses that a vehicle is commanded to drive to a location without an occupant inside the vehicle, once a vehicle has reached the location and an operator has entered the vehicle, allowing the operator to drive the vehicle. The operator may be determined to have entered the vehicle based on sensor data].
Frazzoli suggests when an occupant is not on board the vehicle, the efficiency of driving can be increased [see Paragraph 0157].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of exiting the defined zone as taught by Koch and Foster to include switching the vehicle from a unmanned operative state to a manned operative state when exiting the defined zone as taught by Frazzoli in order to increase driving efficiency in an unmanned state when driving to through the define zone [Frazzoli, see Paragraph 0157].

Regarding claim 13, Koch and Foster disclose the invention with respect to claim 12. 
Koch further discloses the vehicle exiting the defined zone [see Paragraph 0070 – discusses the vehicle can be relocated outside of the blast zone].

However, the combination of Koch and Foster fails to disclose wherein the one or more processors are configured to, responsive to the vehicle exiting the defined zone, switch the vehicle from the unmanned operative state to the manned operative state and to control the vehicle based at least in part on manual input received from the operator or another operator that boarded the vehicle subsequent to the vehicle exiting the defined zone.
Frazzoli discloses responsive to a vehicle exiting the defined zone, switching the vehicle from a unmanned operative state to a manned operative state, the vehicle controlled based at least in part on manual input received from an operator or another operator that boarded the vehicle subsequent to the vehicle exiting the defined zone [see Paragraphs 0026-0028 - discusses that a vehicle is commanded to drive to a location without an occupant inside the vehicle, once a vehicle has reached the location and an operator has entered the vehicle, allowing the operator to drive the vehicle. The operator may be determined to have entered the vehicle based on sensor data].
Frazzoli suggests when an occupant is not on board the vehicle, the efficiency of driving can be increased [see Paragraph 0157].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of exiting the defined zone as taught by Koch and Foster to include switching the vehicle from a unmanned operative state to a manned operative state when exiting the defined zone as taught by Frazzoli in order to increase driving efficiency in an unmanned state when driving to through the define zone [Frazzoli, see Paragraph 0157].


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster further in view of Haynes et al. (U.S. Publication No. 2003/0164794 A1) hereinafter Haynes.

Regarding claim 7, Koch and Foster disclose the invention with respect to claim 1. 
However, the combination of Koch and Foster fails to disclose wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle.

Haynes discloses wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle by using a repeater platform].

Regarding claim 8, Koch, Foster, and Haynes disclose the invention with respect to claim 7. Haynes further discloses positioning the repeater device within the defined zone using an unmanned aerial vehicle [see Paragraph 0164 - discusses a self-controlling and self-organizing (positioning) UAV].

Regarding claim 9, Koch, Foster, and Haynes disclose the invention with respect to claim 8. Haynes further discloses moving the repeater device with the unmanned aerial vehicle see Paragraph 0178 - discusses that the UAV moves when the ground vehicles move].

Regarding claim 10, Koch, Foster, and Haynes disclose the invention with respect to claim 7. Haynes further discloses wherein the repeater device is one of several repeater devices in different locations in the defined zone [see Paragraph 0178 - discusses multiple UAVs being used to relay signals], and further comprising:
sending the control signal to different ones of the repeater devices as the vehicle moves through the defined zone based on the locations of the repeater devices [see Figure 14 below - depicts relay coverage provided from the ground station to the UAVs to the ground vehicle, depending where the ground vehicle is (within the coverage from UAV) the signal is relayed using that UAV].

    PNG
    media_image1.png
    128
    122
    media_image1.png
    Greyscale

Figure 14 of Haynes

Haynes suggests that by using repeater platforms, the range of radio communication between ground control stations and unmanned ground vehicles can be extended [see Paragraph 0006].
Koch and Foster to include repeater platforms as taught by Haynes in order to extend the range of radio communication between controls stations and unmanned ground vehicles [Haynes, see Paragraph 0006].

Regarding claim 11, Koch and Foster disclose the invention with respect to claim 1.
However, the combination of Koch and Foster fails to disclose wherein the vehicle is remotely controlled in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone by a second vehicle located outside the defined zone.
Koch discloses wherein the vehicle is remotely controlled in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone [see Paragraph 0025 – discusses that an unmanned vehicle 120 can be controlled from a base station 135 located outside the blast zone(s) 202, 203].

However, Koch fails to disclose where the vehicle is controlled by a second vehicle located outside the defined zone.
Haynes discloses wherein the vehicle is remotely controlled in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone by a second vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle by using an aerial vehicle located above the unmanned ground vehicle].

Haynes suggests that by using repeater platforms, the range of radio communication between ground control stations and unmanned ground vehicles can be extended [see Paragraph 0006].
Koch and Foster to include repeater platforms as taught by Haynes in order to extend the range of radio communication between controls stations and unmanned ground vehicles [Haynes, see Paragraph 0006].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Frazzoli.

	Regarding claim 19, Koch discloses the invention with respect to claim 18. 
Koch further discloses the vehicle exiting the defined zone [see Paragraph 0070 – discusses the vehicle can be relocated outside of the blast zone].

However, Koch fails to disclose responsive to the vehicle exiting the defined zone, switching the vehicle from the unmanned operative state to the manned operative state, the vehicle controlled based at least in part on manual input received from the operator or another operator that boarded the vehicle subsequent to the vehicle exiting the defined zone.
Frazzoli discloses responsive to a vehicle exiting the defined zone, switching the vehicle from a unmanned operative state to a manned operative state, the vehicle controlled based at least in part on manual input received from an operator or another operator that boarded the vehicle subsequent to the vehicle exiting the defined zone [see Paragraphs 0026-0028 - discusses that a vehicle is commanded to drive to a location without an occupant inside the vehicle, once a vehicle has reached the location and an operator has entered the vehicle, allowing the operator to drive the vehicle. The operator may be determined to have entered the vehicle based on sensor data].
Frazzoli suggests when an occupant is not on board the vehicle, the efficiency of driving can be increased [see Paragraph 0157].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of exiting the defined zone as taught by Koch to include switching the vehicle from a unmanned operative state to a manned operative state when exiting the defined zone as taught by Frazzoli in order to increase driving efficiency in an unmanned state when driving to through the define zone [Frazzoli, see Paragraph 0157].

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Haynes.

Regarding claim 20, Koch discloses the invention with respect to claim 18. 
However, Koch fails to disclose wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle.

Haynes discloses wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle by using a repeater platform].

Koch and Haynes disclose the invention with respect to claim 20. Haynes further discloses positioning the repeater device within the defined zone using an unmanned aerial vehicle [see Paragraph 0164 - discusses a self-controlling and self-organizing (positioning) UAV].

Haynes suggests that by using repeater platforms, the range of radio communication between ground control stations and unmanned ground vehicles can be extended [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Koch to include repeater platforms as taught by Haynes in order to extend the range of radio communication between controls stations and unmanned ground vehicles [Haynes, see Paragraph 0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2020/0103881 A1 – discusses sending an unmanned vehicle into a plant where a hazardous event is occurring.

U.S. Publication No. 2006/0249321 A1 – discusses transitioning an unmanned vehicle into a manned vehicle state once it is outside of a designated zone.

U.S. Publication No. 2014/0074319 A1 – discusses controlling a vehicle from a base station when it is outside of a defined area, the vehicle has an operator controlled mode and an autonomous mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665